885 P.2d 426 (1994)
STATE of Montana, Plaintiff and Respondent,
v.
Dean Wade FOLDA, Defendant and Appellant
No. 94-144.
Supreme Court of Montana.
Submitted on Briefs October 28, 1994.
Decided November 21, 1994.
Dean Wade Folda, Pro Se.
Joseph P. Mazurek, Atty. Gen., Brenda Nordlund, Asst. Atty. Gen., Helena, Dennis Paxinos, Yellowstone County Atty., Carol Donaldson, Deputy, County Atty., Billings, for respondent.
TRIEWEILER, Justice.
Defendant Dean Wade Folda was convicted in Yellowstone County Justice Court of four counts of operating a motor vehicle without liability insurance, in violation of § 61-6-304, MCA; four counts of operating an unregistered motor vehicle, in violation of § 61-3-301, MCA; and one count of not wearing a seatbelt while operating a motor vehicle, in violation of § 61-13-103, MCA. Folda was convicted in Billings City Court of four counts of operating a motor vehicle without liability insurance, in violation of § 61-6-304, MCA; four counts of operating an unregistered motor vehicle, in violation of § 61-3-301, MCA; and two counts of not wearing a seatbelt while operating a motor vehicle, in violation of § 61-13-103, MCA. On appeal to the Thirteenth Judicial District Court for Yellowstone County, the charges *427 originating in Billings City Court were consolidated and the charges which originated in Yellowstone County Justice Court were consolidated separately. Bench trials were held on both appeals; Folda was convicted in both cases and appeals his convictions. We affirm the judgments of the District Court.
The issue on appeal is:
Were Folda's constitutional or statutory rights violated as a result of his multiple convictions?

FACTUAL BACKGROUND
Folda was cited in Yellowstone County Justice Court for four counts of operating a motor vehicle without liability insurance, in violation of § 61-6-304, MCA; four counts of operating an unregistered motor vehicle, in violation of § 61-3-301, MCA; and one count of not wearing a seatbelt while operating a motor vehicle, in violation of § 61-13-103, MCA. Folda was cited in Billings City Court for four counts of operating a motor vehicle without liability insurance, in violation of § 61-6-304, MCA; four counts of operating an unregistered motor vehicle, in violation of § 61-3-301, MCA; and two counts of not wearing a seatbelt while operating a motor vehicle, in violation of § 61-13-103, MCA.
Folda contends that since he is a "free" man who is no longer a Fourteenth Amendment citizen, he is not required to register his vehicle, wear a seatbelt, or maintain liability insurance. Folda also asserts that he is not required to abide by any state or federal laws.
After bench trials, Folda was convicted in Yellowstone County Justice Court and Billings City Court on all counts.
On appeal to the Thirteenth Judicial District Court, bench trials were again held pursuant to both appeals; Folda did not cross-examine any opposing witnesses, nor did he offer any evidence on his own behalf. Folda was convicted in both cases. He was fined $125 and sentenced to ten days in jail (which would be suspended upon the completion of eight hours of community service), for each count of operating a motor vehicle without liability insurance. He was fined $100 for each count of operating an unregistered vehicle. Finally, he was fined $10 for each count of driving without a seatbelt. The District Court also found that Folda is unable to pay the fines.

DISCUSSION
Were Folda's constitutional or statutory rights violated as a result of his multiple convictions?
When we review the constitutionality of a legislative enactment, we will presume the statute to be constitutional and will uphold the statute on review except when it is proven to be unconstitutional beyond a reasonable doubt. State v. Lilburn (1994), 265 Mont. 258, 261-63, 875 P.2d 1036, 1039 (citing City of Billings v. Laedeke (1991), 247 Mont. 151, 154, 805 P.2d 1348, 1349).
Folda contends that since he is a "free" man who is no longer a Fourteenth Amendment citizen, he no longer has to abide by any state or federal laws, including registering his vehicle or maintaining liability insurance for his vehicle. Folda also argues that in order to be prosecuted for a statutory violation, a person must injure or damage other persons or property and that, in this case, he has done neither.
In 1837, the United States Supreme Court held that state and local governments have an inherent power to enact regulations concerning the health, safety, welfare, and morals of the public. Charles River Bridge v. Warren Bridge Co. (1837), 36 U.S. (11 Pet.) 420 L. Ed. 773. We relied on this decision in City of Billings v. Skurdal (1986), 224 Mont. 84, 87, 730 P.2d 371. We have recognized that regulations enacted pursuant to the state's police power "[w]ill be presumed reasonable absent a clear showing to the contrary." Skurdal, 730 P.2d at 373 (quoting Bettey v. City of Sidney (1927), 79 Mont. 314, 319, 257 P. 1007, 1009).
Operation of a motor vehicle and abiding by the regulations and statutory licensing procedures that follow is a privilege. State v. Skurdal (1988), 235 Mont. 291, 295, 767 P.2d 304, 307. An individual's ability or *428 privilege to operate a motor vehicle on public roads is "[a]lways subject to reasonable regulation by the state in the valid exercise of its police power." Skurdal, 767 P.2d at 307 (quoting Gordon v. State (Idaho 1985), 697 P.2d 1192, 1193). Reasonable regulations include Montana's requirements for vehicle registration, insurance, and mandatory seatbelt usage. "[This] ... privilege... [of operating a motor vehicle on public roads] may be revoked for noncompliance [with statutory regulations]... ." Skurdal, 767 P.2d at 307.
The statutes that Folda violated "[a]re regulatory in nature and no person in the state is exempt from [regulatory statutes]...." City of Whitefish v. Hansen (1989), 237 Mont. 105, 107, 771 P.2d 976, 977. Persons are not exempt from regulatory statutes, even if they claim they are "free" men who are not Fourteenth Amendment citizens and do not have to obey state or federal law.
We conclude that Folda has not shown that §§ 61-6-304, 61-3-301, and 61-13-103, MCA, are unreasonable or unconstitutional. We conclude that neither Folda's statutory nor constitutional rights were violated by requiring him to register his vehicle, carry liability insurance, or wear a seatbelt. We conclude that Folda's argument is without merit and affords no basis for relief. The judgment of the District Court is affirmed.
TURNAGE, C.J., and GRAY, HUNT and WEBER, JJ., concur.